                              Case 1:21-cv-05954-AKH Document 6
                                                              5 Filed 08/31/21 Page 1 of 1
                                                                                                                         OGLETREE, DEAKINS, NASH,
                                                                                                                         SMOAK & STEWART, P.C.
                                                                                                                         Attorneys at Law
                                                                                                                         599 Lexington Ave, Fl 17
                                                                                                                         New York, New York 10022
                                                                                                                         Telephone: 212-492-2500
                                                                                                                         Facsimile: 212-492-2501
                                                                                                                         www.ogletree.com



            Daniel M. Bernstein
            212-492-2079
            daniel.bernstein@ogletree.com                                              The status conference is hereby adjourned until November 19, 2021 at 10 a.m.

            August 31, 2021                                                            So ordered,
                                                                                       /s/ Alvin K. Hellerstein
                                                                                       Alvin K. Hellerstein
            Via ECF                                                                    8/31/21
            Hon. Alvin K. Hellerstein
            Daniel Patrick Moynihan
            United States Courthouse
            500 Pearl St.
            New York, NY 10007-1312
            RE:        CRC Insurance Services, Inc. v. Suh
                       Case No. 1:21-cv-05954-AK

            Dear Judge Hellerstein:

            We represent plaintiff CRC Insurance Services, Inc. (“CRC”) in the above matter. We write to
            respectfully request adjournment of the initial scheduling conference before Your Honor, currently
            scheduled for September 10, 2021. CRC is exploring potential resolution of this matter with opposing
            counsel (copied on this letter), and therefore has not yet served the initial pleadings upon defendant.
            CRC respectfully proposes that the initial scheduling conference be adjourned until after service of
            process is complete.

            We thank Your Honor for your consideration.

            Sincerely,




            Daniel M. Bernstein

            Cc: Stephen Martin, Esq. (via email: Steven.Martin@ryansg.com)

                                                                                                                                                       48392245.1




Atlanta ▪ Austin ▪ Berlin (Germany) ▪ Birmingham ▪ Boston ▪ Charleston ▪ Charlotte ▪ Chicago ▪ Cleveland ▪ Columbia ▪ Dallas ▪ Denver ▪ Detroit Metro ▪ Greenville ▪ Houston
Indianapolis ▪ Kansas City ▪ Las Vegas ▪ London (England) ▪ Los Angeles ▪ Memphis ▪ Mexico City (Mexico) ▪ Miami ▪ Milwaukee ▪ Minneapolis ▪ Montréal (Canada) ▪ Morristown
Nashville ▪ New Orleans ▪ New York City ▪ Oklahoma City ▪ Orange County ▪ Paris (France) ▪ Philadelphia ▪ Phoenix ▪ Pittsburgh ▪ Portland, ME ▪ Portland, OR ▪ Raleigh ▪ Richmond
St. Louis ▪ St. Thomas ▪ Sacramento ▪ San Antonio ▪ San Diego ▪ San Francisco ▪ Seattle ▪ Stamford ▪ Tampa ▪ Toronto (Canada) ▪ Torrance ▪ Tucson ▪ Washington
